DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh (US 2021/0183708).
Regarding claim 14, Yeh discloses, in at least figure 15A-15E, 17C, and related text, a method of manufacturing a semiconductor device, the method comprising: 
forming a metal material (125, [48], [75]) over a semiconductor fin (210, [64]); 
forming a ferroelectric layer (120, [48], [75]) in physical contact with the metal material (125, [48], [75]); 
diffusing the metal material (125, [48], [75]) into the ferroelectric layer (120, [48], [75]) to form seeds ([77], [86]); 
crystallizing the ferroelectric layer (120, [48], [75]) using the seeds to form a crystallized ferroelectric layer (270, [25], [39], [78], [86]) ([86]); and 
forming a conductive stack (280, [82]) over the crystallized ferroelectric layer (270, [25], [39], [78], [86]).

Yeh further discloses, in at least figure 15A-15E, 17C, and related text, the diffusing the metal material (125, [48], [75]) is performed at least in part with a first annealing process ([86]).
Regarding claim 19, Yeh discloses the method of claim 14 as described above.
Yeh further discloses, in at least figure 15A-15E, 17C, and related text, the metal material (125, [48], [75]) reacts with a material of the ferroelectric layer (120, [48], [75]) to form the seeds ([86]).
Regarding claim 20, Yeh discloses the method of claim 14 as described above.
Yeh further discloses, in at least figure 15A-15E, 17C, and related text, the seeds are the metal material (125, [48], [75]) ([86]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2021/0183708) in view of Joo (US 6,340,600).
Regarding claim 1, Yeh discloses, in at least figure 17C and related text, a semiconductor device comprising: 
an interfacial layer (271, [75]) over a semiconductor fin (210, [64]); 

a conductive stack (280, [82]) over the crystallized ferroelectric layer (270, [25], [39], [78]).
Yeh does not explicitly disclose each one of the multiple crystalline regions comprising one of a plurality of metallic seeds.
Joo teaches, in at least figure 4B and related text, the device comprising each one of the multiple crystalline regions (area within each grain boundary, figure) comprising one of a plurality of metallic seeds (“PZT seed”, figure), for the purpose of providing large single-grained ferroelectric thin film having excellent thin film characteristic using nucleation seed (col. 2/ lines 13-19).
Yeh and Joo are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yeh with the specified features of Joo because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Yeh to have the each one of the multiple crystalline regions comprising one of a plurality of metallic seeds, as taught by Joo, for the purpose of providing large single-grained ferroelectric thin film having excellent thin film characteristic using nucleation seed (col. 2/ lines 13-19, Joo).

Joo further teaches, in at least figure 4B and related text, the metallic seeds (“PZT seed”, figure) are a metal oxide (col. 1/ lines 20-23), for the purpose of providing large single-grained ferroelectric thin film having excellent thin film characteristic using nucleation seed (col. 2/ lines 13-19).
Regarding claim 3, Yeh in view of Joo discloses the semiconductor device of claim 1 as described above.
Joo further teaches, in at least figure 4B and related text, the crystallized ferroelectric layer (figure) comprises a transition metal oxide (crystalized PZT, col. 7/ lines 8-45, figure), and the metallic seeds (“PZT seed”, figure) comprise a metal bonded to the transition metal oxide (col. 1/ lines 20-23, figure).
Regarding claim 4, Yeh in view of Joo discloses the semiconductor device of claim 1 as described above.
Joo further teaches, in at least figure 4B and related text, the metallic seeds (“PZT seed”, figure) are evenly distributed within the crystallized ferroelectric layer (figure), for the purpose of providing large single-grained ferroelectric thin film having excellent thin film characteristic using nucleation seed (col. 2/ lines 13-19).
Regarding claim 8, Yeh discloses, in at least figure 17C and related text, a semiconductor device comprising: 
a conductive gate stack (280, [82]) over a semiconductor fin (210, [64]); 
spacers (240, [70]) over the semiconductor fin (210, [64]); and 

the crystal regions each comprising a metal seed and having a grain boundary with a diameter of between about 2 nm and about 20 nm.
Yeh does not explicitly disclose the crystal regions each comprising a metal seed and having a grain boundary with a diameter of between about 2 nm and about 20 nm.
Joo teaches, in at least figure 4B and related text, the device comprising the crystal regions (area within each grain boundary, figure) each comprising a metal seed (“PZT seed”, figure) and having a grain boundary, for the purpose of providing large single-grained ferroelectric thin film having excellent thin film characteristic using nucleation seed (col. 2/ lines 13-19).
Yeh and Joo are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yeh with the specified features of Joo because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Yeh to have the crystal regions each comprising a metal seed and having a grain boundary, as taught by Joo, for the purpose of providing large single-grained ferroelectric thin film having excellent thin film characteristic using nucleation seed (col. 2/ lines 13-19, Joo).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the diameter of the grain boundary as claimed in claim 8 in order to optimize the performance of the device in ….. It is noted that the selection dimension of the diameter of the grain boundary as being no more than use of known technique to improve similar devices in the same way. See MPEP § 2143 I. C. It is noted that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1389 (2007). In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- a grain boundary with a diameter of between about 2 nm and about 20 nm) or any unexpected results arising therefrom.

Regarding claim 12, Yeh in view of Joo discloses the semiconductor device of claim 8 as described above.
Yeh further discloses, in at least figure 17C and related text, an interfacial layer (271, [75]) in physical contact with both the crystallized ferroelectric layer (270, [25], [39], [78]) and the semiconductor fin (210, [64]).
Regarding claim 13, Yeh in view of Joo discloses the semiconductor device of claim 8 as described above.
Yeh further discloses, in at least figure 17C and related text, the crystallized ferroelectric layer (270, [25], [39], [78]) comprises hafnium dioxide ([25], [39]).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 5 that recite “the metallic seeds are nickel oxide” in combination with other elements of the base claims 1 and 5.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious 
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 7 that recite “the metallic seeds are hafnium aluminum oxide” in combination with other elements of the base claims 1 and 7.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 8 and 9 that recite “a density of the metal seed within the crystallized ferroelectric layer is between about 10,000 seeds/µm2 and about 250,000 seeds/µm2” in combination with other elements of the base claims 8 and 9.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 8 and 10 that recite “the metal seed is nickel oxide” in combination with other elements of the base claims 8 and 10.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious 
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 14-15 and 16 that recite “the crystallizing the ferroelectric layer is performed at least in part with a second annealing process” in combination with other elements of the base claims 14-15 and 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TONG-HO KIM/Primary Examiner, Art Unit 2811